Citation Nr: 1411533	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-41 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for defective vision.  

2.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant (Veteran ) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran served on active duty between November 1963 and October 1965.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.      

The record in this matter consists of paper and electronic claims files and has been reviewed.  No new documentary evidence has been added to the claims file since the July 2012 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).    

The issue regarding a higher initial rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On June 13, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal regarding his claim to service connection for defective vision.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the issue of service connection for defective vision have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. §§ 19.35, 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, on June 13, 2012, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran requesting withdrawal of the appeal regarding service connection for defective vision.  Consequently, the Veteran has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal regarding the Veteran's claim to service connection for defective vision is dismissed. 


REMAND

The Veteran contends that an initial rating in excess of 10 percent should be assigned for his service-connected bilateral hearing loss from the date of his claim in November 2009.  The most recent VA compensation examination into his claim was conducted in June 2012.  As the Veteran's representative states that the Veteran has indicated that his hearing has worsened since that examination, the Board finds remand for additional medical inquiry warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

Lastly, any currently outstanding VA treatment records should be included in the claims file.  The most recent records are dated in December 2009. 
Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent VA treatment records of file are dated in December 2009.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.    

2.  Schedule the Veteran for a VA audiology examination.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, to include any newly associated records obtained as a result of this Remand.  The examiner is asked to provide a report addressing the current state of the Veteran's bilateral hearing loss.  

3.  Then readjudicate the claim on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


